            Case 6:20-cv-00277-ADA Document 34 Filed 09/23/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

NCS MULTISTAGE INC.,

                Plaintiff,
                                                    CIVIL ACTION NO. 6:20-CV-00277-ADA
       v.
                                                           JURY TRIAL DEMANDED
NINE ENERGY SERVICE, INC.,

                Defendant.


DEFENDANT NINE ENERGY SERVICE, INC.’S OPPOSITION TO PLAINTIFF NCS’S
   MOTION TO STRIKE NINE’S PRELIMINARY INVALIDITY CONTENTIONS

       Nine Energy Service, Inc. (“Nine”) respectfully submits this Opposition to the Motion to

Strike Nine’s Preliminary Invalidity Contentions (the “Motion”) (Dkt. 31) filed by Plaintiff NCS

Multistage, Inc. (“NCS”) and requests that the Court deny the Motion. NCS has admitted that

Nine’s Invalidity Contentions, including Nine’s Prior Art Chart (Dkt. 31, Ex. A), are fully

compliant with the Court’s Order Governing Proceedings (“OGP”) (Dkt. 20). Nonetheless, NCS

demands an additional “explanation in the contentions of which references are anticipating or

obvious.” Motion, at 2. NCS attempts to argue that this alleged requirement comes from the

“purpose” of the rules of other courts. Id. at 1. These arguments should be rejected. As

demonstrated below, each of NCS’s additional arguments—that Nine has somehow deprived NCS

of its ability to prepare for the Markman process and that the Prior Art Chart is in some way too

long—are equally meritless.     NCS’s dispute on the form of the invalidity contentions is

fundamentally not with Nine but with this Court’s rules. For these reasons, and the reasons that

follow, NCS’s Motion should be denied.

       First, NCS does not dispute that Nine’s Prior Art Chart satisfies the “literal words of this

Court’s order,” (Motion at 2), and is thus fully compliant with the OGP. This concession alone is
            Case 6:20-cv-00277-ADA Document 34 Filed 09/23/20 Page 2 of 7




sufficient reason to deny NCS’s Motion. NCS admitted as much during the required meet-and-

confer. In the same call, Nine specifically asked NCS for a citation of any authority to support

NCS’s threatened motion to strike. NCS provided none. NCS instead offered to provide Nine any

authority it could find to support its position prior to filing any motion to strike. NCS again

provided none, but instead, filed the present Motion.

       Second, NCS’s request to rewrite this Court’s rules should be rejected. Indeed, the Court

carefully crafted the OGP with the input of the Court’s procedures committee, resulting in “a

default that was the most fair and neutral to every kind of lawyer that is handling a patent case.”

Ex. A, Richard Lloyd, Judge Albright explains why he has made WDTX a beacon for Patent Cases,

IAM (Apr. 6, 2020), https://www.iam-media.com/litigation/judge-albright-his-path-becoming-

one-of-americas-busiest-patent-judges-and-his-top. The Court’s procedures were intended to

ensure that counsel would “pretty much know within certain parameters exactly how the case

would go.” Id. This predictability would be dramatically undercut if the procedures were

nevertheless read, as NCS’s Motion suggests, to impose additional unstated requirements that flow

from the claimed purposes of other Courts’ rules. The OGP states with surgical accuracy what is

required of a defendant:

       Defendant shall serve preliminary invalidity contentions in the form of (1) a chart
       setting forth where in the prior art references each element of the asserted claim(s)
       are found, (2) an identification of any limitations the Defendant contends are
       indefinite or lack written description under section 112, and (3) an identification of
       any claims the Defendant contends are directed to ineligible subject matter under
       section 101.

Dkt. 20, at 2 (emphasis added). Nowhere is there any requirement to provide an “explanation in

the contentions of which references are anticipating or obvious,” (Motion, at 2), as NCS claims is

required.




Nine’s Opposition to NCS’s Motion to Strike Nine’s Invalidity Contentions
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                          2
          Case 6:20-cv-00277-ADA Document 34 Filed 09/23/20 Page 3 of 7




       It is further apparent from the EDTX’s Local Patent Rules (“LPR”) that the OGP has

specifically omitted any such requirement. See Ex. B, at 50 et seq. The language of the Court’s

OGP borrows heavily from EDTX LPR 3-3(c) and (d), which requires “a chart identifying where

specifically in each alleged item of prior art each element of each asserted claim is found . . .” and

“[a]ny grounds of invalidity based on indefiniteness . . . or enablement or written description . . .

of any of the asserted claims.” Id. at 57. However, the OGP contains nothing that resembles

EDTX LPR 3-3 (b), which requires defendants to state “[w]hether each item of prior art anticipates

each asserted claim or renders it obvious.” Id. In short, the Court’s intentional omission of any

requirement parallel to EDTX LPR 3-3(b) is abundantly clear.

       Third, NCS’s suggestion that Nine provide an “explanation in the contentions of which

references are anticipating or obvious” in addition to Nine’s Prior Art Chart is based solely on the

claimed “purpose” of contention procedures of other courts not applicable here. Both Core

Wireless and Personal Audio addressed disputes under EDTX LPR 3-3(b), which this Court has

specifically not adopted (as discussed above). Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,

No. 2:14-cv-00911, 2016 WL 3655302, at *1 (E.D. Tex. Mar. 21, 2016); Pers. Audio, LLC v. Togi

Entm’t, Inc., 2:13-cv-00013, 2014 WL 12617798, at *1 (E.D. Tex. Aug. 6, 2014). The sole WDTX

case cited by NCS refers to a Scheduling Order issued by Judge Pitman which expressly required

the parties to “identify[] all asserted bases for invalidity.” Ex. C, at 2; see Pisony v. Commando

Constrs., Inc., No. 6:17-cv-00055, 2020 WL 4934463, at *2 (W.D. Tex. Aug. 24, 2020). This

Court likewise has no requirement parallel to Judge Pitman’s scheduling order. For these reasons,

the Court should disregard the cases cited by NCS.

       Fourth, NCS’s suggestion that Nine’s Prior Art Chart in some way impedes the upcoming

Markman process should be rejected. Nine’s Prior Art Chart provides sufficient notice of Nine’s



Nine’s Opposition to NCS’s Motion to Strike Nine’s Invalidity Contentions
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                             3
          Case 6:20-cv-00277-ADA Document 34 Filed 09/23/20 Page 4 of 7




invalidity contentions for the purposes of the Markman process without imposing unnecessary

burden on either party. Nine’s Prior Art Chart provides a detailed concordance of where Nine

contends that the limitations of the asserted claims are disclosed in the prior art. To the extent that

NCS believes that any claim term requires construction, Nine’s contentions provide ample notice

to NCS of where Nine believes that term is taught in the art. To the extent that NCS wants Nine

to identify specific grounds of invalidity in view of the prior art, NCS is free to serve interrogatories

to Nine following the Markman hearing. Further, NCS has the benefit of previewing some of

Nine’s detailed invalidity arguments in Nine’s Petition for IPR. Nine Energy Serv., Inc. v. NCS

Multistage Inc., IPR2020-01615, Paper 1 (PTAB Sept. 11, 2020).

        Fifth, NCS cannot reasonably object to the length of Nine’s prior art chart, as they appear

to do. See Motion at 2. The asserted claims include limitations that relate to oil and gas plugs,

sealing mechanisms, applications of plugs for specific well construction tasks, and the fluids used

in such tasks. Given the wide scope of analogous art, and the variety of different fields of

analogous art, Nine draws references from each of these categories, among others. Nonetheless,

the sole feature that NCS argued was absent from the prior art is the indefinite limitation that “the

region of the tubular member where the rupture disc is attached . . . is parallel to the internal

diameter of the casing string.” See Ex. D, at 11-12 (emphasis in original) (arguing this limitation

distinguishes NCS’s claim from the prior art in the last response prior to a Notice of Allowance,

dated Sept. 24, 2019). Because this limitation is indefinite, Nine further needed to include

numerous references to cover all potential meanings of this indefinite limitation.

        Sixth, NCS’s Motion should be denied because NCS has failed to ask for any meaningful

relief. Instead, the Proposed Order provided by NCS merely requests that Nine re-serve its

admittedly compliant Invalidity Contentions a week following the Court’s order. That Proposed



Nine’s Opposition to NCS’s Motion to Strike Nine’s Invalidity Contentions
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                                4
         Case 6:20-cv-00277-ADA Document 34 Filed 09/23/20 Page 5 of 7




Order provides for no additional disclosures by Nine. Given NCS’s admissions, Nine can comply

with such an order merely by re-serving the same Invalidity Contentions it previously served on

September 11. Such an exercise serves no purpose, and thus NCS’s motion should be denied.

                                         *      *        *

       For all these reasons, NCS’s Motion is baseless and should be denied. At root, NCS’s

dispute is not with Nine or its Prior Art Chart, but with the Court’s OGP. NCS’s demands here

are an attempted end-run around the OGP to apply instead EDTX’s LPRs. But NCS chose this

Court, and is therefore bound by its procedures. To the extent that NCS wishes to be governed by

another Court’s rules, NCS is free to withdraw its opposition to Nine’s Motion to Transfer Venue

(Dkt. 24), and agree to a transfer to Houston. The SDTX has adopted LPRs that substantially

mirror the EDTX’s LPRs. See Ex. E, 6-7 (SDTX Local Rule 3-3). But so long as this case remains

in the WDTX, NCS cannot insist upon applying additional and unstated requirements on Nine.

Plaintiff NCS chose this Court. It should therefore be bound by this Court’s procedures. NCS has

admitted that Nine’s Invalidity Contentions are compliant with those procedures, providing ample

reason to deny NCS’s Motion. For that reason, and the reasons stated above, NCS’s motion to

strike Nine’s invalidity contentions should be denied.




Nine’s Opposition to NCS’s Motion to Strike Nine’s Invalidity Contentions
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                       5
         Case 6:20-cv-00277-ADA Document 34 Filed 09/23/20 Page 6 of 7




 Dated: September 23, 2020                     Respectfully submitted,

                                               VINSON & ELKINS LLP

                                               By: /s/ Hilary L. Preston

                                               Hilary L. Preston
                                               Texas Bar No. 24062946
                                               hpreston@velaw.com
                                               VINSON & ELKINS L.L.P.
                                               2801 Via Fortuna, Suite 100
                                               Austin, TX 78746
                                               Telephone: +1.512.542.8400
                                               Fax: +1.512.542.8612

                                               Parker D. Hancock
                                               Texas Bar No. 24108256
                                               phancock@velaw.com
                                               Sean P. Belding
                                               Texas Bar No. 24109634
                                               sbelding@velaw.com
                                               VINSON & ELKINS L.L.P.
                                               1001 Fannin Street, Suite 2500
                                               Houston, TX 77002-6760
                                               Telephone: +1.713.758.2222
                                               Fax: +1.713.758.2346

                                               Attorneys for Defendant / Counter-Claim
                                               Plaintiff Nine Energy Service, Inc.




Nine’s Opposition to NCS’s Motion to Strike Nine’s Invalidity Contentions
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                  6
             Case 6:20-cv-00277-ADA Document 34 Filed 09/23/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of September, 2020, a true and correct copy of the

foregoing document was served on all counsel of record via the Court’s CM/ECF system per Local

Rule CV-5(b)(1).

                                           /s/ Hilary L. Preston
                                           Hilary L. Preston
US 7389291




Nine’s Opposition to NCS’s Motion to Strike Nine’s Invalidity Contentions
NCS Multistage, Inc. v. Nine Energy Service, Inc. No. 6:20-cv-00277-ADA                      7
